


Exhibit 10.8

CASS INFORMATION SYSTEMS, INC.
Summary Profit Sharing Program

The purpose of the profit sharing program is to facilitate the Company’s
continued growth and success by providing rewards that are commensurate with
achievement, thereby creating an incentive for superior performance and improved
results for shareholders. All employees of Cass Information Systems are eligible
to participate in the program, unless specifically excluded due to their
employment category, such as temporary staff or if their performance is not
meeting the minimum expectations.

The amount of the profit sharing fund available for distribution has
historically been 12.5% of the company’s net profits before taxes for the period
of distribution.

Distributions are not guaranteed and the company may distribute profit sharing
benefits on any schedule and in any manner that it deems appropriate. Currently,
distributions are made on a semi-annual basis.

Allocations to employee groups eligible to participate are divided into exempt
and non-exempt pools based on the salaries of each group over the corresponding
period. The non-exempt pool is distributed to each eligible employee based on a
factor of salary and performance score. The exempt pool is distributed to all
exempt employees considering factors such as salary and individual performance.
Specific allocations are made out of the exempt pool to the Chief Executive
Officer (CEO) and other executive officers, including named executive officers
as follows:

CEO – The target percentage of salary to be received by the CEO is between 0% up
to a maximum of 70% and is determined based on return on average equity (ROE)
for the corresponding period. The amount distributed to the CEO ranges from 0%
of the total profit sharing fund if return on average equity is zero or negative
to a maximum of 5% if return on average equity is 20% or higher. For purposes of
this calculation ROE is calculated by dividing net income for the period by
average daily shareholders’ equity for the same period.

Executive Officers – The target percentage of salary received by each executive
officer varies based on position and is based on the change in net income after
taxes (NIAT) from the corresponding semi-annual period of the prior year. The
portion of the profit sharing funds allocated to payouts for the executive
officers, other than the CEO can range from 9% to 16% of the total profit
sharing pool available to exempt staff based on a change in the NIAT of -20% to
+20% or greater, respectively. The amount distributed to each individual
executive officer is determined by the CEO based on a subjective evaluation
considering internal equity and other individual factors related to performance.
Generally, all corporate executive officers and all presidents or chief
operating officers of business units will be included in this category.

Individual distributions to employees, other than the CEO and named executive
officers, as a percent of salary are subject to set limits based on each
individual’s pay grade and any payment in excess of these percentages shall
require the review and approval of the President or Chief Operating Officer of
each business unit and the CEO. The set limits for the CEO may not be exceeded
and the set limits for the named executive officers need approval from the Board
of Director’s Compensation Committee.

59

--------------------------------------------------------------------------------